Title: To James Madison from George Stacey, 11 September 1801 (Abstract)
From: Stacey, George
To: Madison, James


11 September 1801, Ile de France. Reports that several American ships recently arrived following opening of trade between U.S. and France. Copies of only articles 4 and 17 of the convention [of Mortfontaine] have arrived. Believes it is his duty to convey all such information until officially removed from office. Governor-General Magallon appears desirous of promoting U.S. trade with island; recent detention of neutral ships, including American, was dictated more by political necessity than by choice.
 

   RC (DNA: RG 59, CD, Port Louis, vol. 1). 3 pp.; signed by Stacey as “Vice-Consul”; docketed by Wagner as received 26 Jan.


   On 18 Feb. 1801 Adams had nominated George Stacey, acting agent at Ile de France, to be U.S. commercial agent at the French colonies of Ile de France (now Mauritius) and Bourbon (now Réunion). On 9 July 1801 Jefferson replaced him with William Buchanan on the grounds that Stacey was one of Adams’s “midnight appointments.” Following the resumption of trade, the number of American ships in port increased rapidly, from a low of four in 1800 to forty-six in 1802, surpassing the prewar high (Jefferson’s list of appointments, 1801–3 [DLC: Jefferson Papers]; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:382; A. Toussaint, ed., Early American Trade with Mauritius [Port Louis, 1954], pp. 75–77).


   A full transcription of this document has been added to the digital edition.
